
	

113 S654 IS: Collegiate Housing and Infrastructure Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 654
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Ms. Landrieu (for
			 herself, Mr. Enzi,
			 Mr. Carper, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  collegiate housing and infrastructure grants.
	
	
		1.Short titleThis Act may be cited as the
			 Collegiate Housing and Infrastructure
			 Act of 2013.
		2.Charitable
			 organizations permitted to make collegiate housing and infrastructure
			 grants
			(a)In
			 generalSection 501 of the Internal Revenue Code of 1986
			 (relating to exemption from tax on corporations, certain trusts, etc.) is
			 amended by redesignating subsection (s) as subsection (t) and by inserting
			 after subsection (r) the following new subsection:
				
					(s)Treatment of
				organizations making collegiate housing and infrastructure improvement
				grants
						(1)In
				generalFor purposes of subsection (c)(3) and sections
				170(c)(2)(B), 2055(a)(2), and 2522(a)(2), an organization shall not fail to be
				treated as organized and operated exclusively for charitable or educational
				purposes solely because such organization makes collegiate housing and
				infrastructure grants to an organization described in subsection (c)(7) which
				applies the grant to its collegiate housing property.
						(2)Housing and
				infrastructure grantsFor purposes of paragraph (1), collegiate
				housing and infrastructure grants are grants to provide, improve, operate, or
				maintain collegiate housing property that may involve more than incidental
				social, recreational, or private purposes, so long as such grants are for
				purposes that would be permissible for a dormitory or other residential
				facility of the college or university with which the collegiate housing
				property is associated. A grant shall not be treated as a collegiate housing
				and infrastructure grant for purposes of paragraph (1) to the extent that such
				grant is used to provide physical fitness facilities.
						(3)Collegiate
				housing propertyFor purposes of this subsection, collegiate
				housing property is property in which, at the time of a grant or following the
				acquisition, lease, construction, or modification of such property using such
				grant, substantially all of the residents are full-time students at the college
				or university in the community where such property is located.
						(4)Grants to
				certain organizations holding title to property, etcFor purposes
				of this subsection, a collegiate housing and infrastructure grant to an
				organization described in subsection (c)(2) or (c)(7) holding title to property
				exclusively for the benefit of an organization described in subsection (c)(7)
				shall be considered a grant to the organization described in subsection (c)(7)
				for whose benefit such property is
				held.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made in taxable years ending after the date of the enactment of this
			 Act.
			
